Citation Nr: 0909294	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  98-15 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1967 to 
December 1970.  He also had unverified military service of 
more than 15 years.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland. 

In January 1992 the Board denied the issue of entitlement to 
service connection for cause of the Veteran's death.  In June 
2000, the Board reopened the appellant's claim of entitlement 
to service connection for cause of the Veteran's death and 
remanded the issue to the RO via the Appeals Management 
Center (AMC) for further development.  In February 2005 the 
Board once again remanded the issue on appeal. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran died on November [redacted], 1989, as a result of 
acute respiratory failure due to extensive pneumonia as a 
consequence of carcinoma of the lung.  The Veteran's death 
certificate also listed acute myocardial infarction as 
another significant condition that contributed to the 
Veteran's death but did not result in death.   

3.  At the time of the Veteran's death he was not service-
connected for any disability.  

4.  The Veteran is not shown to be have been an exposed to 
radon during his military service.   

5.  Neither the cancer nor acute myocardial infarction was 
manifested in service or for many years thereafter.  


CONCLUSION OF LAW

The preponderance of the evidence is against a disability 
incurred in or aggravated by service causing or contributing 
to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1310 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a), 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2005, after the rating decision on appeal, the RO 
sent the appellant a letter informing her that to establish a 
claim for cause of death she needed to provide medical 
evidence that shows a reasonable probability that the 
condition that contributed to the Veteran's death was caused 
by injury or disease that began in service.  

The appellant was afforded time to respond before the RO 
issued the September 2008 Supplemental Statement of the Case 
(SSOC).  

The Board accordingly finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim and has been afforded ample opportunity to 
submit such information and evidence.  

The April 2005 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant as to what 
evidence, if any, will be obtained by the claimant and what, 
if any, evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The April 2005 letter advised the appellant that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the appellant that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

Certain VCAA notice requirements may attach in the context of 
a cause of death claim.  See Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  Generally, section 5103(a) notice for a cause of 
death claim must include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a death benefits claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a death benefits claim based on a condition not 
yet service-connected.  The content of the VCAA letter will 
depend upon the information provided in the claimant's 
application.

In this case, service connection was not in place for any 
disabilities suffered by the Veteran; properly tailored 
notice therefore need not include items (1) and (2) as listed 
above.  With respect to Hupp element (3), the April 2005 
notice did inform the appellant of the types of evidence 
needed to substantiate a death benefits claim.  Moreover, the 
evidence of record indicates that the appellant had actual 
knowledge of what is necessary to substantiate her claim.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).

In this case, the appellant and through her representative 
demonstrated knowledge of the elements specified by the Court 
in Hupp by virtue of the arguments submitted.  See e.g. 
Informal Hearing Presentation of October 2004. 

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the appellant after the rating action on appeal.  The Board 
additionally observes that the rating action from which this 
appeal derives predates the VCAA by a number of years.  
Notwithstanding, the Board finds that any arguable lack of 
full pre-adjudication notice in this appeal has not, in any 
way, prejudiced the appellant.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the appellant notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2008).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the appellant nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

Finally, the appellant was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  
 
Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for cause of death. 

II. Analysis

The Veteran died on November [redacted], 1989, as a result of acute 
respiratory failure due to extensive pneumonia as a 
consequence of carcinoma of the lung.  The Veteran's death 
certificate also listed acute myocardial infarction as 
another significant condition that contributed to the 
Veteran's death but did not result in death.   

Neither the Veteran's service medical records nor his post-
service treatment record provide a basis for a finding that 
the diagnosed cause of death (lung carcinoma) or other form 
of cancer became manifest during the Veteran's military 
service or for many years thereafter.  

At the time of the Veteran's death, he was not service-
connected for any disability. 

The appellant in this case contends that the Veteran's death 
was the result of cancer, which was due to exposure to radon 
gas while stationed at Sugar Grove, West Virginia. 

The Veteran's private physician stated in an August 1995 
letter that the Veteran was diagnosed with small cell 
carcinoma of the lung in November 1986 and he died in 
November 1989 as a result of complications of small cell 
carcinoma.  He stated that the only known etiology of small 
cell carcinoma of the lung is exposure to radon gas. 

In a February 1996 letter a VA physician stated that the 
Veteran died of complications of pneumonia with small cell 
cancer of the lung.  He stated that in March 1991 it was 
noted that a Radon measurement in one housing area at Sugar 
Grove, West Virginia showed a concentration in the 9 pCi per 
liter with E.P.A. guideline of 4 pCi per liter.  An April 
1994 radon measurement at a different location of the 
building was at the highest 3.9 pCi liter and lowest of 0 to 
.5 pCi liter.  He noted that the Veteran's private physician 
stated that the only known etiology of small cell carcinoma 
of the lung was exposure to radon.  

He also noted that the Veteran post-service radon exposure 
was 9 pCi per liter in March 1991 and 1.77 pCi per liter.  It 
was also noted that the Veteran's wife attached statistical 
information that showed 15 out 1000 people could get lung 
cancer with 2 pCi per liter.  A 20 fold increase of lung 
cancer was reported in some group of radon-exposed miners, 
most of whom were all smokers, with the excesses most 
pronounced for small cell anaplastic carcinomas.  The VA 
physician opined that the Veteran's death was due to the 
complications of pneumonia of small cell carcinoma of the 
lung and should be service-connected due to reasonable doubt 
based upon the above findings.  

In a July 1996 statement the Veteran's private physician 
stated that he started seeing the Veteran in November 1986, 
when he was diagnosed with left cervical LNA.  A chest x-ray 
revealed a mass in the left upper lobe and hilar 
lymphadenopathy.  In November 1986 he underwent bronchoscopy 
and biopsy, which revealed oat cell carcinoma of the lung.  
After chemotherapy and palliative radiation therapy his 
conditions continued to deteriorate and he died as a result 
of complications of small cell carcinoma of the lung.  

In September 1997 the VA Chief Public Health and 
Environmental Hazards Officer noted that the Veteran 
apparently was exposed to indoor radon at a dose of less than 
2 pCi liter while serving in the communications center and 
that he was also a smoker.  She further stated that tobacco 
smoke and radon exposure, at least at high levels, interacted 
to increase the risk of lung cancer.  She reported that the 
contribution of smoking appeared to be significantly greater 
then that of radon exposure.  Even lung cancer developing in 
uranium miners who smoked was more likely due to smoking than 
radon exposure.  The EPA recommended fixing homes with radon 
levels of 4 pCi per liter or higher.  The cell type of the 
lung cancer cannot be distinguished from those due to radon 
and from those due to other causes.  In light of the above, 
it was their medical opinion that it was unlikely that the 
Veteran's lung cancer could be attributed to in-service radon 
exposure.  

In an October 2003 letter by the Chief Public Health and 
Environmental Hazards Officer noted the July 2003 letter from 
the Naval Dosimetry Center.  That July 2003 letter stated 
that all but one of the housing units were found to be well 
below the EPA's action level of 4 pCi per liter with the 
exception of unit A-123, which apparently had an elevated 
initial test value of 6.8 and a value below the action level 
0.1 when retested; the radon tests apparently were performed 
years after the Veteran was stationed at the facility.  It 
was additionally unclear if the Veteran even resided in unit 
A-123.  

It was also noted that the Veteran was a smoker and tobacco 
exposure was the predominant risk factor for lung cancer and 
this association was strong for small cell carcinoma.  
According the Medical Effects of Ionizing Radiation textbook 
smoking continued to represent a much more potent carcinogen 
on radon at domestic levels.  Even uranium miners who smoked 
and developed lung cancer were more likely to have had their 
cancer caused by smoking than by radon.  

The Chief Public Health and Environmental Hazards Officer 
noted that the tables on "Radon Risk if You Smoke" and 
"Radon Risk if You Have Never Smoked" in the EPA 
publication "A Citizen's Guide to Radon: The Guide to 
Protection Yourself and Your Family from Radon."  They 
suggested that smoking contributed more to the risk of 
developing lung cancer than radon in individuals exposed to 
both hazards.  

The Chief Public Health and Environmental Hazards Officer 
used the radio option of the NIOSH's Interactive 
Radeioepidemiological Program (IREP).  They stated that 
assuming that the Veteran resided in the housing unit with a 
radon concentration of 6.8 pCi/L and was a former smoker and 
using a conversion factor of 1 pCi/L radon resulting in an 
exposure of 0.144 Working Level Months per year, the software 
calculated a 99th percentile value of 37.55% for the 
probability that radon would have caused the Veteran's lung 
cancer. 

In light of the above it was their opinion that it was 
unlikely that the Veteran's death from lung cancer could be 
attributed to exposure to radon in service as opposed to 
smoking, although radon exposure may have contributed to the 
overall elevated risk.  

In November 2003 the Director for Compensation and Pension 
was asked to opine on the relationship between the Veteran's 
death from lung cancer and his exposure to radon during 
service.  The Director of Compensation and Pension reviewed 
the October 2003 Under Secretary for Health's opinion and 
stated that after a review of that opinion and a review of 
the evidence in its entirety it was the opinion of Director 
of Compensation and Pension's that the denial of entitlement 
to Dependency and Indemnity Compensation to the surviving 
spouse should be confirmed and continued. 

An August 2008 Chief Public Health and Environmental Hazards 
Officer memorandum stated that the predominant cause of lung 
cancer, 78% in men, was tobacco smoking; in fact, of all the 
histological types of lung cancer small cell lung cancer, and 
squamous cell carcinoma have the strongest correlation.  They 
noted that the August 1995 private opinion included the 
sentence "the only known etiology of small cell carcinoma of 
the lung is exposure to radon gas"; however, smoking was 
four times a greater causative factor then radon in men, nine 
times in women.  The Surgeon General released a report 
characterizing environmental tobacco smoke as a carcinogen in 
1994.  

It was noted that there was no record that the Veteran was 
actually exposed to radon in service.  It was also noted that 
radio repairmen could sometimes be exposed to very small 
amounts of ionizing radiation; however, normally these 
exposures were so low as to not require radiation worker 
training and subsequent monitoring hence was not surprising 
nor inappropriate that the Veteran was not given this 
training, monitoring equipment, or film badges.  There were 
multiple studies investigating the biological effects of 
exposure to nonionizing radiation, both short term and long 
term (including cancer) effects, and on most common types of 
equipment including radar.  An extensive review of the 
literature found that these studies did not suggest a hazard, 
except perhaps with intense pulsed radiofrequency energy.  
Those exposures could translate into increased temperature of 
the tissue.  In an extensive review of 34 patients who 
received documented exposure to radon radiation that exceeded 
standards there was no evidence of persistent nonthermal 
effects.  To date there were no biophysical considerations 
that suggested a plausible basis for long-term hazards.  

Therefore, it would appear that any service related radon 
exposure would have to be connected to the time the Veteran 
spent in base housing, in a unit that did not meet radon 
safety standards.  

The Chief Public Health and Environmental Hazards Officer 
stated that in view of the research that it was clear that 
the causative factor that was most predominant in 
contributing to this Veteran was smoking, not radon exposure, 
even give the best possible assumptions regarding housing 
residency on the Veteran's behalf.  It was therefore, their 
opinion that it was unlikely that the Veteran's small cell 
cancer of the lung could be attributed to ionizing radiation 
exposure due to his military housing. 

In September 2008 the Director of Compensation and Pension 
Services stated that as a result of the above August 2008 
opinion and the review of the evidence that it was their 
opinion that there is no reasonable possibility that the 
Veteran's small cell lung cancer was the result of exposure 
to ionizing radiation in service. 

The Board notes that the Veteran is not a "radiation-exposed 
Veteran" because it is not asserted that he was exposed to 
radiation under 38 C.F.R. § 3.309(d)(3)(ii)(B).  The Board 
notes that a "radiation-exposed Veteran" is defined as a 
Veteran who participated in a "radiation risk activity" to 
include the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945 and ending on July 1, 
1946.  See 38 C.F.R. § 3.309(d)(3)(ii)(B).  

Therefore, the issue before the Board is whether the Veteran 
was exposed to radon while stationed at Sugar Grove and, if 
so, was his lung cancer a result of that exposure.

The Board finds that a careful review of the record revealed 
that the only one housing unit at Sugar Grove was found to 
have high levels of radon exposure.  Notwithastanding, there 
was no evidence that the Veteran was even stationed in that 
housing unit.  Assuming, without conceding, that the Veteran 
was exposed to radon during service, the Board finds that the 
weight of the medical evidence supports that the Veteran's 
lung cancer was a result of tobacco smoking and not of any 
possible in-service radon exposure.   

The Board notes that there are medical opinions favoring the 
claim and those that are against.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  However, the Board is free to assess medical 
evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that the several opinions disputing the award 
took into account the exact amounts of radon exposure and 
provided reasoned and persuasive conclusions.  They also 
discussed the different causes of small cell carcinoma of the 
lung.  The opinions offered through the VA Director of 
Compensation and Pension and Under Secretary for Health are 
accorded greater probative weight.  Whereas, the February 
1996 opinion apparently relied upon an incorrect assumption 
that radon exposure was the only known etiology of small cell 
carcinoma. 

Further, the Board notes that, even though the Veteran is 
shown to have lung cancer there is no competent evidence to 
link that any of the disease processes to radiation exposure 
or other event or incident of the Veteran's service.  

Given these facts, the Board finds that service connection 
for the cause of the Veteran's death must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

Service connection for cause of the Veteran's death is 
denied.



____________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


